



EXHIBIT 10.1


TRANSITION AGREEMENT


IT IS HEREBY AGREED by and between Tanger Properties Limited Partnership (the
“Company”) and Thomas Edward McDonough (the “Employee”), for the good and
sufficient consideration set forth below, as follows, effective as of June 4,
2019 (the “Effective Date”):


1.
Effective as of December 31, 2019 (the “Scheduled Transition Date”), Employee
hereby resigns his employment with the Company and from all positions with the
Company and its affiliates (including, without limitation, Tanger Factory Outlet
Centers, Inc.). Except as specifically modified hereby, Employee’s rights and
obligations under his Employment Agreement with the Company dated as of August
23, 2010 (the “Employment Agreement”) shall continue to apply in accordance with
the terms thereof. Employee acknowledges and agrees that he shall not have the
right to resign for “Good Reason” (as defined in the Employment Agreement) at
any time following the date hereof and that in no event shall he received the
payments and benefits specified in Section 7.1(a) thereof.



2.
From the date hereof through the Scheduled Transition Date, Employee shall
remain employed by the Company in such role as determined by the Company and
shall devote such time to providing services to the Company as reasonably
requested by the Company in connection with the transition of his position. For
its part, the Company acknowledges and agrees that it will only request Employee
to fulfill roles and responsibilities consistent with Employee’s historical
duties with the Company. The Company shall continue to pay Employee his Annual
Base Salary (as defined in the Employment Agreement) at the rate of $401,880 per
annum through the Scheduled Transition Date and Employee shall remain eligible
to participate in the Company’s employee benefit plans and programs in which he
is participating as of the date hereof to the extent permitted by applicable
plan terms. In addition, the Company shall pay Employee an Annual Bonus for 2019
of $400,000, payable in 2020 at the time annual bonuses are paid to senior
executives generally.



3.
Notwithstanding paragraph 2, the Company may terminate Employee’s employment
prior to the Scheduled Transition Date only for “Cause” (as defined in the
Employment Agreement and amended herein), in which case Employee shall only be
entitled to receive the payments and benefits specified in Section 7.1(c) of the
Employment Agreement. The Company acknowledges and agrees that the definition of
“Cause” (as defined in the Employment Agreement) shall be amended to redact and
eliminate definition (iii) therein at all times following the date hereof and
the Company’s option to terminate Employee for “Cause” hereafter shall be
limited to events identified in definitions (i) and/or (ii).



4.
Provided that Employee does not resign from the Company prior to the Scheduled
Transition Date and his employment is not terminated by the Company for Cause
(as defined in the Employment Agreement and amended herein) prior to the
Scheduled Transition Date, in addition to the payments and benefits specified in
Section 7.1(c) of the Employment Agreement and subject to Employee executing the
Supplemental Release pursuant paragraph 8 below and not revoking the
Supplemental Release, (i) the Company shall continue to pay Employee the Annual
Base Salary (rate of $401,880) through December 31, 2020 (or, if Employee does
not have a full-time paid position on December 31, 2020, until the earlier of
June 30, 2021 or when Employee accepts a



1

--------------------------------------------------------------------------------





full-time paid position), paid in accordance with the Company’s payroll
practices, and (ii) to the extent that Employee elects and remains eligible for
“COBRA” health continuation coverage, the Company shall pay the premiums
therefor through June 30, 2021 on the same basis it pays such premiums for
active executives (and Employee shall be responsible for the remaining portion
of such premiums). Employee hereby agrees to inform the Company promptly in
writing following his acceptance of any paid full-time position.


5.
Employee’s equity awards shall be treated as specified in the applicable equity
incentive plan and grant agreement; provided that, if Employee is not terminated
for Cause and does not resign prior to the Scheduled Transition Date, such
awards shall be treated as if Employee’s employment had been terminated without
“cause” on the Scheduled Transition Date. Employee’s currently-outstanding
equity awards are listed on Exhibit A hereof.



6.
Employee acknowledges and agrees that his noncompetition and other obligations
under Section 6 of the Employment Agreement shall continue in effect in
accordance with their terms, provided that the restrictions specified in Section
6.1 of the Employment Agreement shall remain in effect through December 31,
2020. Employee further acknowledges and agrees that he shall have no further
rights under the Employment Agreement on and after the Scheduled Transition
Date.



7.
Employee agrees that, from the date hereof through December 31, 2020, Employee
shall not, directly or indirectly, (a) solicit or attempt to solicit any
employee, consultant or independent contractor of the Company to terminate his
or her relationship with the Company in order to become an employee, consultant
or independent contractor to or for any other person or business entity, (b)
solicit, aid or induce any customer of the Company to purchase products or
services then sold by the Company from another person, firm, corporation or
other entity or assist or aid any other person or entity in identifying or
soliciting any such customer, or (c) interfere, or aid or induce any other
person or entity in interfering, with the relationship between the Company and
any of its customers, vendors, joint venturers or licensors.



8.
Employee agrees to execute the Release of Claims attached hereto as Exhibit B
(the “Supplemental Release”) on the Scheduled Transition Date and return it to
the Company on such date.



9.
Employee understands that the payments or benefits paid or granted to him
pursuant to paragraphs 4 and 5 hereof represent consideration for signing this
Transition Agreement and are not salary, payments or benefits to which he was
already entitled. Employee understands and agrees that he will not receive the
payments and benefits specified in paragraphs 4 and 5 hereof unless he executes
and returns this Transition Agreement and, as applicable, the Supplemental
Release, and does not revoke this Transition Agreement and the Supplemental
Release within the time periods permitted herein and therein.



10.
Except as specifically provided herein, Employee knowingly and voluntarily (for
himself, his family, and his heirs, executors, administrators and assigns)
releases and forever discharges the Company and its subsidiaries and affiliates
and all present and former directors, managers, officers, agents,
representatives, employees, successors and assigns of the Company and its
subsidiaries and affiliates (collectively, the “Company Released Parties”) from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,



2

--------------------------------------------------------------------------------





both past and present (through the date this Transition Agreement becomes
effective and enforceable) and whether known or unknown, suspected, or claimed
against the Company or any of the Company Released Parties which Employee or any
of his heirs, family members, executors, administrators or assigns, may have,
which arise out of or are connected with his employment with, or his separation
or termination from, the Company (including, but not limited to, any allegation,
claim or violation, arising under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Equal Pay Act of 1963, as amended;
the Age Discrimination in Employment Act of 1967, as amended (including the
Older Workers Benefit Protection Act); the Americans with Disabilities Act of
1990; the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; the
Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”);
except that he does not waive or release (a) claims for vested benefits under
the Company’s retirement plans, (b) any rights or claims he may have arising
under this Transition Agreement, or (c) any rights to indemnification under the
Company’s governing documents or applicable law.
  
11.
Employee represents that he has made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by this Transition
Agreement.



12.
In signing this Transition Agreement, Employee acknowledges and intends that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. He expressly consents that this Transition Agreement shall
be given full force and effect according to each and all of its express terms
and provisions, including those relating to unknown and unsuspected Claims, if
any, as well as those relating to any other Claims hereinabove mentioned or
implied. Employee acknowledges and agrees that this waiver is an essential and
material term of this Transition Agreement and that without such waiver the
Company would not have agreed to the terms hereof. Employee further agrees that
in the event he should bring a Claim seeking damages against the Company, or in
the event he should seek to recover against the Company in any Claim brought by
a governmental agency on his behalf, this Transition Agreement shall serve as a
complete defense to such Claims to the fullest extent permitted by applicable
law. Employee further agrees that he is not aware of any pending charge or
complaint of the type described in paragraph 10 as of the execution of this
Transition Agreement.



13.
Employee agrees that neither this Transition Agreement, nor the furnishing of
the consideration for this Transition Agreement, shall be deemed or construed at
any time to be an admission by the Company or any Released Party of any improper
or unlawful conduct.



14.
Employee agrees that he will forfeit all amounts payable by the Company pursuant
to this Transition Agreement and all rights under paragraphs 4 and 5 hereof if
he challenges the validity of this Transition Agreement, and that the Company’s
obligations under paragraphs 4 and 5 shall no longer apply in such event.



15.
Employee hereby agrees that he shall not disparage, denigrate or otherwise make
any statement that could impair the reputation, goodwill or interests of any of
the Company Released Parties;



3

--------------------------------------------------------------------------------





provided that nothing herein shall be deemed to prohibit Employee from (i)
providing any required truthful testimony in any legal proceeding, or (ii)
providing truthful information to any governmental agency. The Company agrees to
use reasonable efforts to cause its officers and members of its Board not to
make, or cause any other person to make, any statement that disparages,
denigrates or impairs the reputation of Employee. The Company agrees that it
shall characterize Employee’s cessation of service with the Company as a
retirement in its public statements.


16.
Employee agrees to fully cooperate with the Company in administrative,
regulatory, or judicial proceeding or any dispute with a third party. He
understands and agrees that his cooperation may include, but not be limited to,
making himself available to the Company upon reasonable notice for interviews
and factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company pertinent information; and turning over to the Company all relevant
documents which are or may come into his possession all at times and on
schedules that are reasonably consistent with his other permitted activities and
commitments. Employee understands that in the event the Company asks for his
cooperation in accordance with this provision for any investigation or
proceeding that is not related to misconduct of Employee, the Company shall
reimburse, or cause to be reimbursed, in accordance with Company policy, the
reasonable expenses Employee incurs in connection therewith.



17.
Notwithstanding anything in this Transition Agreement to the contrary, this
Transition Agreement shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company of this Transition
Agreement after the date hereof.



18.
Amounts payable hereunder are subject to all tax and other legally-required
withholdings.



19.
The intent of the parties is that payments and benefits under this Agreement
satisfy, to the maximum extent available, one or more exemptions from status as
a deferral of compensation within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and applicable guidance
thereunder (“Section 409A”) or, to the extent such an exemption is not
available, to comply with Section 409A. Accordingly, all provisions of this
Agreement shall be interpreted and administered in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. Neither the
Employee nor the Company shall take any action to accelerate or delay the
payment of any monies and/or provision of any benefits in any matter which would
not be in compliance with Section 409A. If the Employee is deemed on the date of
separation from service with the Company to be a “specified employee”, within
the meaning of that term under Section 409A(a)(2)(B) and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment or benefit that
is required to be delayed in compliance with Section 409A(a)(2)(B), such payment
or benefit shall not be made or provided prior to the earlier of (a) the
expiration of the six-month period measured from the date of the Employee’s
separation from service or (b) the date of the Employee’s death. On the first
day of the seventh month following the date of the Employee’s separation from
service or, if earlier, on the date of the Employee’s death, all payments
delayed pursuant to this Section 19 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Employee in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. With regard to any
provision herein that provides for reimbursement of expenses or in-kind benefits
subject to Section



4

--------------------------------------------------------------------------------





409A, except as permitted by Code Section 409A, (x) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit, and (y) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that the foregoing clause (y) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect. All reimbursements shall be reimbursed in
accordance with the Company’s reimbursement policies but in no event later than
the calendar year following the calendar year in which the related expense is
incurred. If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment. Notwithstanding any other provision of this Agreement, it is
intended that any payment or benefit which is provided pursuant to or in
connection with this Agreement which is considered to be nonqualified deferred
compensation subject to Section 409A of the Code shall be provided and paid in a
manner, and at such time and in such form, as complies with the applicable
requirements of Section 409A of the Code. The Company and the Employee shall
cooperate to modify this Agreement as necessary to comply with the requirements
of Section 409A of the Code.
  
20.
This Transition Agreement (including the agreements incorporated by reference
herein) represents the entire understanding and agreement between the parties as
to the subject matter hereof and supersedes all prior agreements, arrangements
and understandings between them concerning the subject matter hereof, and any
subsequent written agreements shall be construed to change, amend, alter, repeal
or invalidate this Transition Agreement, only to the extent that this Transition
Agreement is specifically identified in and made subject to such other written
agreements and is executed by both parties hereto; provided that the Employment
Agreement (as modified hereby) other than Section 7.1(a) thereof shall continue
in effect as modified hereby.

  
21.
This Transition Agreement is being made and executed in and is intended to be
performed in the State of North Carolina, and shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
North Carolina without any reference to principles of conflicts or choice of law
under which the law of any other jurisdiction would apply.

 
22.
Whenever possible, each provision of this Transition Agreement shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this Transition Agreement is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Transition Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS TRANSITION AGREEMENT, I REPRESENT AND AGREE THAT:


1.
I HAVE READ IT CAREFULLY;

2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE



5

--------------------------------------------------------------------------------





AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;
3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

5.
I HAVE SIGNED THIS TRANSITION AGREEMENT KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT;

6.
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS TRANSITION
AGREEMENT SUBSTANTIALLY IN ITS FINAL FORM ON JUNE 4, 2019;

7.
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS TRANSITION
AGREEMENT TO REVOKE IT AND THAT THIS TRANSITION AGREEMENT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED; AND

8.
I AGREE THAT THE PROVISIONS OF THIS TRANSITION AGREEMENT MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.



DATE:
June 4, 2019
 
/s/ Thomas Edward McDonough
 
 
 
 
Thomas Edward McDonough
 
 
 
 
 
DATE:
June 4, 2019
 
/s/ Steven B. Tanger
 
 
 
 
For Tanger Properties Limited Partnership









6

--------------------------------------------------------------------------------





Exhibit A


Outstanding Equity Awards




Time-Based Restricted Share Awards:
 
 
 
 
 
 
Grant Date
Awards Granted


Vested


Unvested


2/10/2015
50,000


40,000


10,000


2/9/2016
41,860


31,395


10,465


2/14/2017
37,285


24,857


12,428


2/16/2018
58,577


19,526


39,051


2/18/2019
41,232


—


41,232


 
 
 
 
Total
228,954


115,778


113,176





Performance-Based Share Awards:
 
 
 
 
 
 
Grant Date
Commencement Date
Performance Period End Date
Max Performance Awards That May Be Earned
2/14/2017
2/14/2017
2/13/2020
56,700


2/16/2018
2/16/2018
2/15/2021
76,897


2/18/2019
2/18/2019
2/17/2022
111,161


 
 
 
 
Total
 
 
244,758











7

--------------------------------------------------------------------------------





Exhibit B
Release of Claims
1.
This Release of Claims (“Release”) is entered into by Thomas Edward McDonough
(“Employee”). Employee and between Tanger Properties Limited Partnership (the
“Company”) have previously entered into a Transition Agreement dated as of June
4, 2019 (the “Transition Agreement”). In consideration of the promises made
herein and the consideration due Employee under paragraphs 4 and 5 of the
Transition Agreement, this Release is entered into by Employee on Scheduled
Transition Date (as defined in the Transition Agreement). Capitalized terms not
specifically defined herein have the meanings specified in the Transition
Agreement.

2.
In consideration for the benefits under paragraphs 4 and 5 of the Transition
Agreement, except as specifically provided herein, Employee knowingly and
voluntarily (for himself, his family, and his heirs, executors, administrators
and assigns) releases and forever discharges the Company and its subsidiaries
and affiliates and all present and former directors, managers, officers, agents,
representatives, employees, successors and assigns of the Company and its
subsidiaries and affiliates (collectively, the “Company Released Parties”) from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this Transition Agreement becomes
effective and enforceable) and whether known or unknown, suspected, or claimed
against the Company or any of the Company Released Parties which Employee or any
of his heirs, family members, executors, administrators or assigns, may have,
which arise out of or are connected with his employment with, or his separation
or termination from, the Company (including, but not limited to, any allegation,
claim or violation, arising under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Equal Pay Act of 1963, as amended;
the Age Discrimination in Employment Act of 1967, as amended (including the
Older Workers Benefit Protection Act); the Americans with Disabilities Act of
1990; the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; the
Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”);
except that he does not waive or release (a) claims for vested benefits under
the Company’s retirement plan, (b) any rights or claims he may have arising
under the Transition Agreement, or (c) any rights with respect to his owned
equity in the Company (which shall remain subject to the terms of the applicable
governing documents).

3.
Employee and the Company agree that this Release does not waive or release any
rights or claims that he may have under the Age Discrimination in Employment Act
of 1967 which arise after the date he executes this Release.

4.
In signing this Release, Employee acknowledges and intends that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. He expressly consents that this Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected Claims, if any, as well as those



8

--------------------------------------------------------------------------------





relating to any other Claims hereinabove mentioned or implied. Employee
acknowledges and agrees that this waiver is an essential and material term of
this Release and that without such waiver the Company would not have agreed to
the terms of the Transition Agreement. Employee further agrees that in the event
he should bring a Claim seeking damages against the Company, or in the event he
should seek to recover against the Company in any Claim brought by a
governmental agency on his behalf, this Release shall serve as a complete
defense to such Claims to the fullest extent permitted by applicable law.
Employee further agrees that he is not aware of any pending charge or complaint
of the type described in paragraph 2 as of the execution of this Release.
5.
Employee agrees that neither this Release, nor the furnishing of the
consideration for this Release, shall be deemed or construed at any time to be
an admission by the Company or any Released Party of any improper or unlawful
conduct.

6.
Employee agrees that he will forfeit all amounts payable by the Company pursuant
to paragraphs 4 and 5 of the Transition Agreement if he challenges the validity
of this Release, and that the Company’s obligations under paragraphs 4 and 5 of
the Transition Agreement shall no longer apply in such event.

7.
Employee hereby agrees that he shall not disparage, denigrate or otherwise make
any statement that could impair the reputation, goodwill or interests of any of
the Company Released Parties, provided that nothing herein shall be deemed to
prohibit Employee from (i) providing any required truthful testimony in any
legal proceeding, or (ii) providing truthful information to any governmental
agency.

8.
Employee agrees to fully cooperate with the Company in any administrative,
regulatory, or judicial proceeding or any dispute with a third party. He
understands and agrees that his cooperation may include, but not be limited to,
making himself available to the Company upon reasonable notice for interviews
and factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company pertinent information; and turning over to the Company all relevant
documents which are or may come into his possession all at times and on
schedules that are reasonably consistent with his other permitted activities and
commitments. Employee understands that in the event the Company asks for his
cooperation in accordance with this provision for any investigation or
proceeding that is not related to misconduct of Employee, the Company shall
reimburse, or cause to be reimbursed, in accordance with Company policy, the
reasonable expenses Employee incurs in connection therewith.

9.
This Release (along with the Transition Agreement) represents the entire
understanding and agreement between the parties as to the subject matter hereof
and supersedes all prior agreements, arrangements and understandings between
them concerning the subject matter hereof, and any subsequent written agreements
shall be construed to change, amend, alter, repeal or invalidate this Release or
this Transition Agreement, only to the extent that this Release and/or
Transition Agreement is specifically identified in and made subject to such
other written agreements and is executed by both parties hereto.

10.
This Release is being made and executed in and is intended to be performed in
the State of North Carolina, and shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of North Carolina
without any reference to principles of conflicts or choice of law under which
the law of any other jurisdiction would apply.



9

--------------------------------------------------------------------------------





11.
Whenever possible, each provision of this Release shall be interpreted in, such
manner as to be effective and valid under applicable law, but if any provision
of this Release is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

BY SIGNING THIS RELEASE, I REPRESENT AND AGREE THAT:


1.
I HAVE READ IT CAREFULLY;

2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

5.
I HAVE SIGNED THIS RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY
COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT;

6.
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON JUNE 4, 2019;

7.
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED; AND

8.
I AGREE THAT THE PROVISIONS OF THIS RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED
OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY ME.



DATE:
 
 
 
 
 
 
 
Thomas Edward McDonough









10